DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-11 and 22-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.
Applicant’s election without traverse of Invention group 4 (claims 12-21) in the reply filed on 01/27/2022 is acknowledged.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 10/22/2020 have been considered by the Examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 12, limitation(s) "control input switching the second terminal between the first terminal and the second terminal" renders the claim indefinite because it is unclear what is meant by the limitation(s) and corresponding structure, since the second terminal can not switch between the first terminal and the second terminal, a third terminal is likely involved.  See MPEP § 2173.05(d). 
Regarding claim(s) 13-19
Regarding claim(s) 17-19, claim(s) 17-19 recite phrases "may equal approximately", claim 18 recites “much larger”, claim 19 recites “a range of size ratios of (m+n)/m*(k+1)” render the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or optional feature and indefiniteness of scope for “much larger” or a single valued range of ratios. See MPEP § 2173.05(d). 

Dependent Claim(s) 20-21 not specifically addressed share the same 112(b) rejection as independent Claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuteit et al. (US 20150137820; hereinafter Mikuteit).
Regarding claim 12, Mikuteit teaches in figure(s) 1-11 a transistor circuit comprising: 
a main transistor having a first main transistor section (transistor 722-1; fig. 7), and a second main transistor section (transistor 722-2), the first main transistor section having a drain, a gate, and a source, the second main transistor section having a drain, a gate, and a source, the drain of the first main transistor section being coupled to the drain of the second main transistor section and the source of the first main transistor section being coupled to the source of the second main transistor section (corresponding source and drain terminals of 722-1 & 722-2 are coupled); 

    PNG
    media_image1.png
    654
    469
    media_image1.png
    Greyscale

a sense transistor having a first sense transistor section (transistor 722-n connected to current sensing 616), and a second sense transistor section (transistor 722-3), the first sense transistor section having a drain, a gate, and a source, the second sense transistor section having a drain, a gate, and a source, the drain of the (corresponding source and drain terminals of 722-n & 722-3 are coupled), the gate of the first sense transistor section (722-n) being coupled (when first terminals of switches 544-1 and 544-n are connected to second terminals of switches 544-1 and 544-n to corresponding transistor gates) to the gate of the first main transistor section (722-1); 
a main switch (switch 544-2 open with 544-1 & 544-n closed) having a first terminal (first terminals of switches 544-1 & 544-n connected to corresponding gates) coupled to the gate of the first main transistor section and to the gate of the first sense transistor section, having a second terminal (second terminal of switch of 544-2 w/ gate open) coupled to the gate of the second main transistor section, having a third terminal (third terminal of switch 544-1 to gnd/vbatt) coupled to the source of the first main transistor section, and having a control input (selection control of 544-1, 544-2, 544-n) switching the second terminal between the first terminal and the second terminal; 
a sense switch (switch 544-3 open with 544-1 & 544-n closed) having a first terminal (first terminals of switches 544-1 & 544-n connected to corresponding gates) coupled to the gate of the first main transistor section and to the gate of the first sense transistor section, having a second terminal (second terminal of switch of 544-3 w/ gate open)  coupled to the gate of the second sense transistor section, having a third terminal (third terminal of switch 544-n to gnd/vbatt) coupled to the source of the first sense transistor section (thru gnd/vbatt), and having a control input (selection control of 544-1, 544-3, 544-n) switching the second terminal between the first terminal and the second terminal; and 
switching circuitry (FET control 544) having an output coupled to the control input (selection control of 544-1, 544-2, 544-n) of the main switch and to the control input (selection control of 544-1, 544-3, 544-n) of the sense switch.
Mikuteit teaches everything except explicitly reciting control input as combined in the office action above.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have control input as appropriate for switching position as it is a matter of common knowledge to have combination of switches configured to perform suitable function (as evidenced by para. 41 in Mikuteit – FET control block 528 provides switch control signals 544-1 through 544-n to switches 542-1 through 544-n, respectively, to selectively and independently couple a first reference voltage from gate control voltage block 526 or a second reference voltage, such as ground, to battery FET circuit 512 for controlling the overall ON resistance Rds(on) of battery FET circuit 512.).

Regarding claim 20, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 12 in which the first main transistor section, the second main transistor section, the first sense transistor section, and the second sense transistor section form part of a dual stage current sense circuit (abs. - current sensing circuit provides a voltage indicative of the current flowing through the replica FET).

Regarding claim 21, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 12 which is part of a Power over Ethernet Power Source Equipment (Ethernet Power Source known to have PMIC component; para. 39 - a power management integrated circuits "PMIC"; abs. - A circuit comprises a battery field-effect transistor (FET) coupled between a battery and an electronic system so that current from the battery flows through the battery FET to the electronic system).

Claim(s) 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mikuteit in view of Maneatis et al. (US 6462527).
Regarding claim 13, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 12. 
Mikuteit does not teach explicitly in which the first main transistor section has Np1 fingers of width Wp1 and length Lp1, and the first sense transistor section has Ns1 fingers of width Ws1 and length Ls1, and a ratio of the size of the first main transistor section to the size of the first sense transistor section m = (Np1/Ns1)*(Wp1/Ws1)*(Ls1/Lp1).
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistors having associated legs, width, length and W/L ratio as it is a matter of “official notice” that persons of ordinary skill in the art would understand that  transistors come in all shapes and sizes such as fingers (legs), width, length and w/l ratio for transistors design having associated fingers (legs), width, length and w/l ratio (as evidenced by col. 4 lines 10-25 of Maneatis – width-to-length ratio of each transistor typically defines the width-to-length ratio of the corresponding transistor leg, figs. 1-12).

Regarding claim 14, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 13 
Mikuteit does not teach explicitly in which the second main transistor section has Np2 fingers of width Wp2 and length Lp2, and a ratio of the size of the second main transistor section to the size of the first main transistor section n = (Np2/Nsl)*(Wp2/Wsl)*(Lsl/Lp2).
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistors having associated legs, width, length and W/L ratio size as it is a matter of “official notice” that persons of ordinary skill in the art would understand that  transistors come in all shapes and sizes such as fingers (legs), width, length and w/l ratio (as evidenced by col. 4 lines 10-25 of Maneatis – width-to-length ratio of each transistor typically defines the width-to-length ratio of the corresponding transistor leg, figs. 1-12).

Regarding claim 15, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 14 
Mikuteit does not teach explicitly in which a ratio of the size between:(a) the first main transistor section and the second main transistor section; and (b) the first sense transistor section may equal approximately (m+n):1.
(as evidenced by col. 4 lines 10-25 of Maneatis – width-to-length ratio of each transistor typically defines the width-to-length ratio of the corresponding transistor leg, figs. 1-12).

Regarding claim 16, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 15 
Mikuteit does not teach explicitly in which the second sense transistor section has Ns2 fingers of width Ws2 and length Ls2, and a ratio of the size of the second sense transistor section to the size of the first sense transistor section equals k=(Ns2/Nsl)*(Ws2/Wsl)*(Lsl/Ls2).
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistors having associated legs, width, length and W/L ratio size as it is a matter of “official notice” that persons of ordinary skill in the art would understand that  transistors come in all shapes and sizes such as fingers (legs), width, length and w/l ratio (as evidenced by col. 4 lines 10-25 of Maneatis – width-to-length ratio of each transistor typically defines the width-to-length ratio of the corresponding transistor leg, figs. 1-12).

Regarding claim(s) 17-19, Mikuteit teaches in figure(s) 1-11 the transistor circuit of claim 16. 
Mikuteit does not teach explicitly in which a ratio of the size between: (a) the first main transistor section; and (b) the first sense transistor section and the second sense transistor section may equal approximately m:(k+1); in which the ratio (m+n):1 is much larger than the ratio m:(k+1); in which the transistor circuit achieves a range of size ratios of (m+n)/m*(k+1).
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transistors having associated legs, width, length and W/L ratio size as it is a matter of “official notice” that persons of ordinary skill in the art would understand that  transistors come in all shapes and sizes such as fingers (legs), width, length and w/l ratio (as evidenced by col. 4 lines 10-25 of Maneatis – width-to-length ratio of each transistor typically defines the width-to-length ratio of the corresponding transistor leg, figs. 1-12).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Feng et al. (US 20140234990) discloses "Methodology And Apparatus For Tuning Driving Current Of Semiconductor Transistors".
 Frank et al. (US 5646520) discloses "Methods And Apparatus For Sensing Currents".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868